Citation Nr: 1542869	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-26 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for diabetes mellitus II (diabetes).

2. Entitlement to service connection for prostate cancer.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

The weight of the evidence is against finding any in-service incurrence or exposure to herbicide that could be connected to his current diabetes and prostate cancer. 


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In July 2007, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  Records from the Social Security Administration were also associated with the claims file.  VA is not required to provide an examination for the diabetes and prostate cancer claims because the evidence does not show in-service incurrences that could result in these disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Certain diseases, including diabetes and prostate cancer, will be presumed service-connected if a veteran was exposed to herbicides in service, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses but not to determine the cause of hearing loss as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him credible, as his statements have been detailed and generally consistent.

After a review of the record, the Board finds that the criteria for service connection for diabetes and prostate cancer have not been met.  38 C.F.R. § 3.303.

The evidence establishes current disabilities.  VA treatment records show diagnoses and treatment for diabetes mellitus II and prostate cancer.  However, the evidence does not show an incurrence of these disabilities in service.  Service treatment records are silent for treatment or diagnosis of diabetes or prostate cancer.  The July 1966 examiner found the Veteran normal, with no ailments at the time of separation from service.  Private treatment records note diagnosis of diabetes beginning in 1988, but earlier treatment records do not show that diagnosis.  See Lucas Family 1988, Delta Health 1969-1983.  Similarly, VA treatment records note the diagnosis of prostate cancer in 2007.  Thus, the diseases manifested years after service, and the evidence does not establish in-service incurrences.  Indeed, the Veteran has not reported that he had either disability in service but instead contends that they are due to herbicide exposure.

The Veteran served in the Philippines from February 1965 to January 1966.  See Military Personnel Records.  As discussed above, herbicide exposure is presumed for service in Vietnam during the presumptive period. 38 C.F.R. § 3.307(a)(6).  Herbicide exposure is not presumed for service in the Philippines but may be shown by the evidence.  There is no mention in his personnel records that he was ever in Vietnam.  The Veteran also does not contend that he was in Vietnam.  Instead, in statements to VA, he reported that he was exposed to herbicides when he worked in the clearing house at the Air Force base in the Philippines.  He reported that he checked and sorted equipment that had been used in Vietnam and exposed to herbicides.  In a May 2009 memorandum, the Joint Services Records Research Center (JSRRC) stated that it could not document or verify that the Veteran was exposed to herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  The Veteran's DD Form 214 and other military personnel records list his military occupational specialty (MOS) as administrative specialist or clerk typist.  It is unclear whether a person with this MOS would handle materials as the Veteran described.  Nevertheless, he is competent to report his activities in service.  However, a lay person is not competent to determine whether such materials contained herbicide chemicals or residue.  Such knowledge could only be obtained through testing of the materials at the time of service.  Therefore, the Veteran's statements that he was exposed to herbicides on materials he handled in the Philippines cannot be considered competent evidence.  His assertions are outweighed by his service personnel records and the findings of the JSRRC that he was not in Vietnam or exposed to herbicides in the Philippines.     

While both diabetes and prostate cancer have been medically linked to herbicide exposure for presumptive service connection, the evidence does not show that the Veteran was exposed to herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Based on the evidence, the Veteran did not suffer an in-service injury, disease, or herbicide exposure that resulted in permanent disability.  See 38 C.F.R. § 3.303.  Service connection is not demonstrated.  See id.


ORDER

Service connection for diabetes mellitus II is denied.

Service connection for prostate cancer is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


